DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of  the species of GFAP, as the first biomarker and UCH-L1, as the at least one additional biomarker, in the reply filed on December 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Additionally, Applicant has failed to identify those claims which read upon the election.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-11 will be examined upon their merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a continuation of Application No.15/709,368, filed September 19, 2017, which is continuation of Patent Application No. 13/058,748, filed February 11, 2011, which is a national stage entry of PCT/US2009/053376, filed August 11, 2009, that claims priority to Provisional Application Nos. 61/271,135 filed July 18, 2009; 61/218,727 filed June 19, 2009; 61/097,622 filed September 17, 2008; and, 61/188,554 filed August 11, 2008.  Claims 1-11 are given an earliest effective filing date of August 11, 2008.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 20, 2021 was filed after the mailing date of the Requirement for Restriction/Election on September 17, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a at least one judicial exception without significantly more. The claim(s) recite(s) “measuring a sample obtained from the subject or cells from the subject at a first time for a quantity of a first biomarker … GFAP … and a quantity of at least one additional neuroactive biomarker; and comparing the quantity of said first biomarker and the quantity of said at least one additional neuroactive biomarker to normal levels of said first biomarker … to determine the neurological condition of the subject.” Thus, the claims recite the abstract idea of “comparing” and diagnosis (i.e. determining a neurological condition). Further, the claims recite the natural phenomenon whereby altered quantities of GFAP and an additional biomarker indicate neurological pathology.  This natural phenomenon judicial exception is not integrated into a practical application because it does not have additional step/elements set forth in MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because 
	The claims are directed to a method, which is a statutory category of invention. (STEP 1: YES).
	Step 2A Prong One of the subject matter eligibility analysis requires evaluating whether a claim recites a judicial exception.  As stated above, the instant claims describe a natural phenomenon in which the quantities of a biomarker, relative to normal levels, is indicative of a neurological condition.  A key part of detecting the natural phenomenon is the mental process of comparing quantities to normal levels. “Comparing” is a concept performed in the human mind, which means that it is an abstract idea enumerated in Section I of the 2019 PEG.  The claims are analogous to those in Sequenom (at IV) in which the Court noted:
“It is important to note that the ’540 patent …claims methods for detecting the natural phenomenon. Because generally one must be able to find a natural phenomenon to use it and apply it, claims covering the only commercially viable way of detecting that phenomenon do carry a substantial risk of preempting all practical uses of it.”
Such is the case here, where the claims merely recite generic measuring and comparing, and therefore cover the only way of detecting that phenomenon, preempting all practical uses of it. Depending claims recite measuring quantities at more than one time point “to yield a kinetic profile” for the biomarkers, which is an inherent property of the natural phenomenon itself because changes over time, relative to normal levels, indicate a neurological condition. Lastly, depending claim 10 recite an additional abstract idea – the mental process of “predicting”.

	Next, analysis requires evaluating whether a judicial exception is integrated into a practical application (Step 2A Prong Two) by reciting additional elements that integrate the judicial exception.  As stated in 2019 PEG,  the analysis requires use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”  See MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h).  
The invention does not purport to improve the function of the technical field.  The Zhang et al., J of Forensic Medicine, 22(2):88-92, April 2006 (translation attached) and the Kobeissy et al. art of record (Cite No. 209 on the IDS filed 12/20/2021) teach methods comprising measuring the elected GFAP and UCH-L1, respectively, in samples comprising cells taken from subjects having a neurological condition, and comparing those quantities to normal controls.  The Zhang reference discloses, “Brain concussion induces the expression of GFAP.  The detection of GFAP could be useful for diagnosis of brain concussion on forensic pathology, and could be a reference index for timing of injury after brain concussion” (Abstract).  Kobeissy et al. teach. “Among the [traumatic brain injury] increased proteins are … the ubiquitin-associated proteins UCH-L1” (pg. 1892, sentence bridging columns). In both references the cells within the sample have been exposed the environmental contaminants (recited in claim 3) that are released subsequent to a traumatic impact (ex. inflammatory cytokines, etc). Both references discuss measuring these biomarkers in the context of “some degree of traumatic brain injury ranging from mild to severe” as recited by instant claim 9.

Absent a recitation of any novel elements or methodology,  the additional elements both individually and as a combination, impose no meaningful limitations upon the judicial exception(s) itself.  
The additional elements amount to mere instructions to apply the natural phenomenon judicial exception and to implement an abstract idea – comparing- and appends these to a field of use (neurological conditions).  MPEP 2106.05(f) states: “a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words ‘apply it’ to the judicial exception.”  Such is the case here, where the claims encompass every mode of accomplishing measuring the biomarkers and recites an effect of recognizing the judicial exception – determining a neurological condition in the subject.  Thus, the claims amount to merely appending the judicial exception to a field of use.
The additional steps of, implicitly, obtaining a sample and detecting GFAP and UCH-L1 are merely insignificant pre-solution activity that must be performed in order to observe the natural phenomenon itself.  
Taken individually or in combination the claimed elements recite well-understood, routine, conventional activity in the relevant field (Step 2B: NO Additional elements that amount to significantly more).  The Zhang et al. and Kobeissy et al. art cited above teach measuring these two markers in samples was well-understood, routine, and conventional prior to the filing date.  There are no additional elements that add significantly more than that the exception itself (Section III.A.3. Berkheimer Memorandum). 
Thus, the preponderance of evidence suggests that the claims are not eligible subject matter under 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US PGPub 2005/0260654, Hayes et al., published November 24, 2005. 
The reference discloses methods comprising measuring and comparing the instantly elected GFAP (ex. paragraphs [0013]-[0018], [0030], [0034], [0058]-[0060], [0133]-[0139], [0148]-[0149] and [0198], and claims 8, 13, 17, 54, and 58) and UCH-L1 (ex. paragraphs [0013]-[0019], [0026], [0058]-[0060], [0066], [0067], [0072], [0073], [0078], [0079], [0133]-[0139], [0145], [0148]-[0149] and [0198], and claims 4, 13, 19, 50, and 58). The methods are directed to detecting neural injury or neuronal disorders comprising measuring, and comparing to normal levels, at least one or more biomarkers in samples from subjects (reference claim 1 and instant claim 1).  The reference discloses the samples as being human CSF or serum (reference Fig. 9A and instant claim 2). While the preferred embodiment is TBI without penetrating the skull, penetrating injuries are not specifically excluded (ex. paragraph [0112]); therefore environmental contaminants of instant claim 3 are taught.  The reference teaches measuring these biomarkers at different time-points to obtain a kinetic profile for the biomarkers (reference [0252] and Figure 9B; and instant claim 6).  All of the patients experienced severe TBI (paragraph [0273]), which teaches the method of instant claim 9.
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al., J of Forensic Medicine, 22(2):88-92, April 2006 (certified translation attached);  Kobeissy et al. (2006) (Cite No. 209 on the IDS filed 12/20/2021); and Ingebrigtsen et al. (2003) (Cite No. 206 on the IDS filed 12/20/2021).
The Zhang et al prior art teaches time-dependent increases in GFAP in brain tissue samples from rats in an established brain concussion model.  The reference teaches GFAP (of instant claims 1, 5 and 9) reached a peak at 7 days post-injury and gradually declined at 10 days and beyond.  Thus, the reference teaches, “measuring a sample obtained from the subject or cells 
The Zhang et al does not measure any other neuroactive biomarker, but the Kobeissy et al reference remedies this deficiency.   
Kobeissy et al assess cortical tissue following TBI for all altered proteins by Mass Spectrometry (MS).  The reference discloses Ubiquitin carboxyl-terminal hydrolase L1 (UCH-L1 of claims 1, 4, 8 and 10-11) is elevated following TBI relative to normal levels (pg. 1892 last sentence, column 1 and Table II). The method of Kobeissy fulfills the requirement of measuring at least one other neuroactive biomarker (see Tables I and II), all within the context of traumatic brain injury, as claimed.  All subjects were male (pg. 1889, Experimental Procedures) therefore the individuals are “of the same gender” as required by instant claim 7. 
None of the references disclose the specific cutoffs for detection, as recited in instant claim 11.  However, the court has stated that, generally, such differences amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re 
	Lastly, both Zhang and Kobeissy references use brain tissue for their protein assessments.  Neither use CSF or serum as required by depending claim 2.  The Ingebrigtsen et al. reference 
Section 2144.06 of the MPEP provides guidance as to obviousness of art recognized equivalence for the same purpose.  The court has held that it is obvious to combine two elements each of which is taught by the prior art to be useful for the same purpose.  No specific teaching or suggestion is needed for combination – the idea of combining them flows logically from their having been individually taught in the prior art as useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Such is the case here, where the art teaches the elected GFAP and UCH-L1 (and other claimed species NSE and S-100b) as useful as an indicator of TBI, and potentially TBI severity. A person having ordinary skill in the art would be able to combine the elements according to known methods, without need for undue further experimentation.  This would predictably result in determination of a neurological condition based on the measured quantities of these biomarkers as compared to normal quantities.
Therefore, the invention is obvious in view of what was known in the art prior to filing regarding biomarker quantities following TBI.  Claim 1-11 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 16, 20-23, and 26 of U.S. Patent No. 11,022,617. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method comprising: a. performing at least one assay for ubiquitin carboxy-terminal hydrolase L1 ( UCH-L1), glial fibrillary acidic protein ( GFAP), or a combination thereof in at least one sample that is whole blood, serum, plasma, or cerebrospinal fluid obtained from a human subject within about 48 hours after the subject has sustained an orthopedic injury and may also have sustained an injury to the head; and b. treating the subject for a traumatic brain injury (TBI) when the: (i) level of GFAP in the sample is equal to a reference level of GFAP of between about 10 pg/mL and about 300 pg/mL, (ii) level of UCH-L1 in the sample is equal to a reference level of UCH-L1 of between about 100 pg/mL and about 2000 pg/mL, or (iii) level of GFAP in the sample is equal to a reference level of GFAP of between about 10 pg/mL and about 300 pg/mL and the reference level of UCH-L1 in the sample is equal to a reference level of UCH-L1 of between about 100 pg/mL and about 2000 pg/mL. While the instant claims are directed to similar methods comprising reference levels of 0.39 ng/ml for GFAP and 1.4 ng/ml for UCH-L1, generally, as stated above it is not inventive to discover the optimal working range for detection.  The patented claims detect these biomarkers at levels that are a whole order of magnitude less than the instant claims, therefore the instant claims are obvious over what is patented.


Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 and 30-34 of U.S. Patent No. 11,016,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a method comprising: a. performing at least one assay for ubiquitin carboxy-terminal hydrolase L1 ( UCH-L1) and glial fibrillary acidic protein ( GFAP) in at least one sample that is whole blood, serum, plasma, or cerebrospinal fluid obtained from a human subject within about 48 hours after the subject has sustained an actual or suspected injury to the head; and b. treating the subject for a mild traumatic brain injury (TBI) when the level of GFAP in the sample is equal to a reference level of GFAP of from about 105 pg/mL to about 890 pg/mL and the level of UCH-L1 in the sample is equal to a reference level of UCH-L1 of from about 110 pg/mL to about 2000 pg/mL.  As stated above, the instant claims are directed to similar methods comprising reference levels of 0.39 ng/ml for GFAP and 1.4 ng/ml for UCH-L1, but, generally, it is not inventive to discover the optimal working range for detection. Furthermore, the patented claims detect these biomarkers at levels that are a whole order of magnitude less than the instant claims, therefore detecting at higher levels, as claimed, is  obvious over what is patented.


Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,877,048. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are .

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,877,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method comprising performing at least one assay for ubiquitin carboxy-terminal hydrolase L1 ( UCH-L1), glial fibrillary acidic protein ( GFAP), or a combination thereof in at .

s 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,866,251. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite: performing at least one assay for at least one early biomarker selected from the group consisting of ubiquitin carboxy-terminal hydrolase L1 ( UCH-L1), glial fibrillary acidic protein ( GFAP), and ubiquitin carboxy-terminal hydrolase L1 and glial fibrillary acidic protein on at least one sample that is whole blood, serum, plasma, or cerebrospinal fluid obtained from a human subject within about 24 hours after an actual or suspected injury to the head; and b) performing a magnetic imaging (MRI) procedure on the subject and treating the subject for a moderate, severe, or a moderate to severe TBI when the level of UCH-L1, GFAP, or UCH-L1 and GFAP in the sample is higher than a reference level of UCH-L1, GFAP, or UCH-L1 and GFAP; and wherein the reference level is between at least about 20 pg/mL to about 200 pg/mL.  The patented claims render obvious the instant claim because the patented claims detect the same biomarkers at levels that are a whole order of magnitude less than the instant claims.  Therefore, detecting at higher levels, as instantly claimed, is deemed obvious over the Patent.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,849,548. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims are directed to: performing at least one assay for cardiac troponin I (cTnI) and an early biomarker in at least one sample that is whole blood, serum, plasma, or cerebrospinal fluid obtained from a subject within about 24 hours after an actual or suspected injury to the head, wherein the early biomarker comprises ubiquitin carboxy-terminal hydrolase L1 ( UCH-L1), glial fibrillary acidic .


Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,330,689. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a method for detecting Glial Fibrillary Acidic Protein ( GFAP), comprising: detecting whether GFAP is present in a biological sample collected from a subject suspected of having a concussion by contacting the biological sample with an anti -GFAP antibody and detecting binding of the antibody to GFAP, wherein said biological sample is a blood, blood plasma, or serum sample, wherein the concussion is induced by a traumatic insult; and, further comprising detecting ubiquitin C-terminal hydrolase L1 ( UCH-L1) in the sample by contacting the sample with an anti-UCH-L1 antibody and detecting binding between the UCH-L1 and the antibody. 
Generic claims drawn to determining “a neurological condition”, as instantly claimed, are not patentable over claims directed to a species (concussion) within that genus.  

s 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,221,342. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a method for detecting Ubiquitin C-terminal Hydrolase L1 ( UCH-L1), comprising: detecting whether UCH-L1 is present in a biological sample collected from a subject suspected of having a traumatic brain injury (TBI) by contacting the biological sample with an anti-UCH-L1 antibody and detecting binding of the antibody to UCH-L1; and, further comprising detecting Glial Fibrillary Acidic Protein ( GFAP) in the biological sample by contacting the biological sample with an anti -GFAP antibody and detecting binding of the antibody to GFAP.  
As stated above, "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. See MPEP 2131.02.I. Such is the case here, where instant claims are directed to determining a generic neurological condition and the patented claims are directed to similar methods pertaining to a species within this genus (TBI).

Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649